Citation Nr: 0336632	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for a 
cervicothoracic spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to April 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied the veteran's claim for an increased disability 
rating for a cervicothoracic spinal disability.  

By May 2001 decision, the Board denied the veteran's claim 
for an increased rating for his service-connected 
cervicothoracic spinal disability.  He appealed that decision 
to the United Stated Court of Appeals for Veterans Claims 
(Court).  By August 2002 Order, the Court remanded this case 
to the Board for further action.

Recently, the veteran raised a claim of service connection 
for a low back disability.  Throughout the record, the RO has 
referred to this issue as previously adjudicated; however, it 
is not apparent that the matter has ever been the subject of 
direct RO adjudication, and it appears that he has not been 
notified of an adverse decision regarding service connection 
for a claimed low back disability.  Thus, the RO should 
procedurally clarify this matter and take appropriate action 
as to entitlement to service connection for a low back 
disability.


REMAND

Before the Board may render a decision in this case, the 
veteran must be adequately apprised of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002) and 
its implementing regulations.  Included in this VCAA notice 
should be information regarding the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In November 1975, the RO granted service connection for 
chronic back strain of the thoracic-cervical area.  An 
evaluation of 10 percent was assigned under Diagnostic Code 
5291 pertaining to limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a.  By April 1995 rating decision, the RO 
increased the veteran's disability rating for thoracic-
cervical strain to 40 percent under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  See Id.  
Pursuant to the Court's August 2002 Order, a copy of which is 
contained within the claims file, VA must determine whether 
the veteran's upper spinal disability affects both the 
cervical spine and the thoracic spine, and, if so, it must be 
determined whether separate ratings for each disability 
should be assigned.  Additionally, the Board notes that the 
provisions of Diagnositic Code 5293 were revised in September 
2002 and September 2003.

The Board notes that the veteran's spine was last 
comprehensively examined by VA in July 2000.  The VA has a 
duty to obtain a medical records and a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be furnished 
another VA orthopedic examination to 
evaluate the current nature of his 
cervicothoracic spinal disability.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should assess both cervical 
spine and thoracic spine range of motion 
as well as any other matter related to 
the cervical or thoracic spine that might 
be relevant to a complete rating 
determination.  The examiner is requested 
to identify the nature, frequency, 
duration, and severity of all manifested 
orthopedic symptoms attributable to the 
veteran's cervical spine and/or thoracic 
spine, to include commentary as to any 
resulting functional loss as required 
under Deluca.  The examiner should 
provide an opinion as to whether the 
physical limitations claimed by the 
veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  The examiner should indicate 
whether or not separate and distinct 
symptomatology could be attributed to the 
cervical spine and the thoracic spine.  
In the report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record as well as the 
recent revisions to Diagnostic Code 5293.  
The RO should include in its discussion 
analysis of whether separate disability 
ratings should be assigned to the thoracic 
and cervical spines.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



